Exhibit 10.1

 

 

 

 

--------------------------------------------------------------------------------

 

 

NEWMONT OFFICERS’ DEATH BENEFIT PLAN

TRUST AGREEMENT

 

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TRUST AGREEMENT

 

TRUST AGREEMENT made and entered into as of the 1st day of February, 2003, by
and between NEWMONT USA LIMITED, a corporation organized under the laws of the
State of Delaware (hereinafter referred to as the “Company”) and BNY WESTERN
TRUST COMPANY, a California trust company (hereinafter referred to as the
“Trustee”).

 

WHEREAS, the Company has established the Newmont Officers’ Death Benefit Plan
(as from time to time amended, the “Plan”) as an unfunded Plan maintained for
the purpose of providing death benefits for a select group of management or
highly compensated employees from time to time participating in the Plan; and

 

WHEREAS, under the Plan, the Company is required to provide certain Benefits to
the Participants or their Beneficiaries; and

 

WHEREAS, the Company desires to establish a trust (the “Trust”) in order to fund
certain of the Benefits payable under the Plan and desires to appoint BNY
Western Trust Company as trustee of the Trust and to enter into this Trust
Agreement; and

 

WHEREAS, the Company intends from to time to contribute cash or other property
reasonably acceptable to the Trustee which cash or property will, as and when
received by the Trustee, constitute a trust fund to aid the Company in meeting
its obligations to make payments of Benefits to Participants and Beneficiaries
under the Plan and to assure that such obligations are met after a Change of
Control; and

 

WHEREAS, the establishment of this Trust shall not affect the Company’s
continuing obligation to make payments to Participants and Beneficiaries under
the Plan except that the Company’s liability thereunder shall be offset by
actual payments made on its behalf by the Trustee hereunder; and

 

WHEREAS, the Company intends that the Trust Fund shall be held by the Trustee
and invested, reinvested and distributed all in accordance with the provisions
of this Trust Agreement; and

 

WHEREAS, the Plan provides, and the Company intends, that the assets of the
Trust Fund shall be and remain subject to the claims of the Company’s creditors
as herein provided and that the Plan not be deemed funded solely by virtue of
the existence of this Trust; and

 

WHEREAS, the Trust is intended to be a “grantor trust” with the result that the
corpus and income of the Trust are treated as assets and income of the Company
pursuant to Sections 671 through 679 of the Code; and

 

WHEREAS, the Company intends that the Plan not be deemed funded within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), despite the existence of this Trust; and

 

WHEREAS, the Trust shall be irrevocable, subject to termination in accordance
with Section 7.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee declare and agree as follows:

 

1.   DEFINITIONS; ESTABLISHMENT OF TRUST

 

  1.1.   Definitions.

 

Whenever used in this Trust Agreement, unless otherwise provided or the context
otherwise requires:

 

(a) “Administrator” shall mean the individual, individuals or committee
appointed by the Board of Directors of the Company to control and manage the
operation and administration of the Plan.

 

1



--------------------------------------------------------------------------------

(b) “Affiliate” shall mean any person, corporation or other entity which the
Company shall have advised the Trustee in writing is a subsidiary or affiliate
of the Company or its successor or which owns 20% or more of the voting
securities of the Company.

 

(c) “Authorized Officer” shall mean the Chairman, President, any Vice President,
the Secretary or the Treasurer of the Company or any other person or persons as
may be designated by any such officer.

 

(d) “Beneficiary” shall mean the beneficiary of a Participant as determined in
accordance with the applicable provisions of the Plan, as certified to the
Trustee by the Administrator in writing. If a designated Beneficiary survives
the Participant but dies before payment in full of Benefits from the Trust has
been made, the legal representative of such Beneficiary’s estate shall become
the Beneficiary. References to a Participant in this Trust Agreement in
connection with payments hereunder shall also refer to such Participant’s
Beneficiary unless the context clearly requires otherwise. The Beneficiary with
respect to those Participants listed on Exhibit A-1 who are insured under
insurance policies transferred to the Trustee by the Company to be held in the
Trust and as to which the Trustee is named as the beneficiary of a portion of
the proceeds payable under each such policy shall be the estate of the deceased
Participant.

 

(e) “Benefits” shall mean the payments required to be made to a Participant or
his Beneficiary pursuant to a Payment Schedule. Attached hereto as Exhibit A-1
is the Payment Schedule with respect to certain Participants in the Plan (or
former Participants in the Plan), whose beneficiaries are entitled to the
payment of certain death benefits as set forth on Exhibit A-1. The Company has
named the Trustee of the Trust as the beneficiary of a portion of the proceeds
payable under certain life insurance policies transferred to the Trustee by the
Company to be held in the Trust in order to provide the benefits payable to the
Beneficiaries of those Participants who are insured by such life insurance
policies, as indicated on Exhibit A-1. The Company may, in its sole discretion,
transfer additional insurance contracts, including insurance contracts of the
“split dollar” variety, to the Trust in order to pay additional Benefits that
may be due to Participants and Beneficiaries under the provisions of the Plan.
In the event of a Change of Control, the Company shall be required to transfer
certain insurance policies and other assets to the Trust in accordance with the
provisions of Section 3.3.

 

(f) “Change of Control” shall have the meaning assigned to such term by Section
6.2 hereof.

 

(g) “Code” shall mean the Internal Revenue Code of 1986, as from time to time
amended.

 

(h) “Company” shall mean Newmont USA Limited or its successors.

 

(i) “Final Determination” shall mean (i) an assessment of tax by the Internal
Revenue Service addressed to the Participant or his Beneficiary which is not
timely appealed to the courts; (ii) a final determination by the United States
Tax Court or any other Federal Court, the time for an appeal thereof having
expired or been waived; or (iii) an opinion by the Company’s counsel, addressed
to the Company and the Trustee and in form and substance satisfactory to the
Trustee, to the effect that amounts held in the Trust are subject to federal
income tax to the Participant or his Beneficiary prior to payment.
Notwithstanding the foregoing, no Final Determination shall be deemed to have
occurred until the Trustee has actually received a copy of the assessment, court
order or opinion which forms the basis thereof and such other documents as it
may reasonably request.

 

(j) “Incumbency Certificate” shall mean a certificate of the Secretary or any
Assistant Secretary of the Company identifying the Administrator (or every
member thereof if the Administrator consists of more than one person) and each
Authorized Officer, which certificate shall include the name, title and specimen
signature of each such person and any changes thereto.

 

(k) “Insolvent” with respect to the Company means that (i) the Company is unable
to pay its debts generally as they come due and/or (ii) the Company is subject
to a pending proceeding as a debtor under the Federal Bankruptcy Code or any
successor statute.

 

2



--------------------------------------------------------------------------------

(l) “Participant” shall mean at the time of determination, an employee or former
employee of the Company participating in the Plan with respect to whom a Payment
Schedule is then in effect.

 

(m) “Payment Schedule” shall mean, collectively, the list of Participants in the
form of Exhibit A and the schedule of Benefits payable from the Trust Fund to
such Participants in the form of Exhibit A-1 or any amendment or substitution
thereof as may be provided to the Trustee by the Company prior to a Change of
Control in accordance with Section 4.5 of this Trust Agreement.

 

(n) “Plan Year” shall mean the fiscal year ending on the last day of December.

 

(o) “Recordkeeper” shall mean the organization identified in Section 3.1.

 

(p) “Reliable Source” shall mean (i) a report filed with the Securities and
Exchange Commission, (ii) a public statement issued by the Company, The New York
Times or The Wall Street Journal, or (iii) a certificate of the Company signed
by the Chief Executive Officer or by the Chairman of the Board of Directors.

 

(q) “Trust” shall mean the Trust established under this Trust Agreement.

 

(r) “Trust Agreement” shall mean this trust agreement as from time to time
amended.

 

(s) “Trust Fund” or “Fund” shall mean the Trust Fund held from time to time by
the Trustee hereunder consisting of all contributions received by the Trustee
together with the investments and reinvestments made therewith and all net
profits and earnings thereon less all payments and charges therefrom.

 

  1.2.   Establishment and Title of the Trust.

 

The Company hereby establishes with the Trustee a trust to be known as the
“Trust for Newmont Officers’ Death Benefit Plan”, consisting of such sums of
money and other property acceptable to the Trustee as from time to time shall be
paid or delivered to the Trustee. The Trustee acknowledges the receipt of the
property listed on Schedule A representing the initial contribution to the
Trust. The Trust Fund shall be held by the Trustee in trust and shall be dealt
with in accordance with the provisions of this Trust Agreement. The Company
shall at all times have the power to reacquire the Trust Fund by substituting
readily marketable securities of equivalent value, net of any costs of
disposition (other than securities issued by the Company or any Affiliate), and
such other property shall, following such substitution, constitute the Trust
Fund.

 

  1.3.   Acceptance by the Trustee.

 

The Trustee accepts the Trust established hereunder on the terms and conditions
set forth herein and agrees to perform the duties imposed on it by this Trust
Agreement.

 

  1.4.   Incumbency Certificates.

 

The Secretary or any Assistant Secretary of the Company, pursuant to
authorization of the Board of Directors of the Company, will promptly deliver an
Incumbency Certificate to the Trustee with respect to the Administrator (or
every member thereof if the Administrator consists of more than one person) and
each Authorized Officer and any changes thereto. The Trustee shall be entitled
to rely on the identity of the Administrator and any Authorized Officer until it
receives written notice to the contrary.

 

  1.5.   Effective Date.

 

This Trust Agreement shall be effective as of the date and year first above
written.

 

3



--------------------------------------------------------------------------------

2.   INVESTMENT AND ADMINISTRATION OF THE TRUST FUND

 

  2.1.   Powers and Duties of the Trustee.

 

In addition to every power and discretion conferred upon the Trustee by any
other provision of this Trust Agreement, the Trustee will have the following
express powers with respect to the Trust Fund:

 

(a) Subject to Section 2.2 hereof, to make investments and reinvestments of the
assets of the Trust Fund including investments which yield little or no income
and from time to time hold funds uninvested, without distinction between
principal and income; and in making and holding investments, the Trustee will
not be restricted to those investments which are authorized by the law of the
State of California for the investment of trust funds, provided, however, that
no investment shall be made in any securities or other obligations of the
Company or of any Affiliate. The Trustee is further authorized and empowered to
invest and reinvest all or any part of such assets through the medium of any
common, collective or commingled trust fund or pool maintained by it as the same
may have heretofore been or may hereafter be established or amended.

 

(b) To retain, to exchange for any other property, to sell in any manner and at
any time, any property, and to grant options to sell any such property, without
regard to restrictions and without the approval of any court.

 

(c) To vote personally or by proxy and to delegate power and discretion to such
proxy.

 

(d) To exercise subscription, conversion and other rights and options, and to
make payments from the Trust Fund in connection therewith.

 

(e) To take any action and to abstain from taking any action with respect to any
reorganization, consolidation, merger, dissolution, recapitalization,
refinancing and any other plan or change affecting any property, and in
connection therewith, to delegate its discretionary powers and to pay
assessments, subscriptions and other charges from the Trust Fund.

 

(f) In any manner, and to any extent, to waive, modify, reduce, compromise,
release, settle and extend the time of payment of any claim of whatsoever nature
in favor of or against the Trustee or all or any part of the Trust Fund and to
commence or defend suits or other legal proceedings in connection therewith.

 

(g) To make executory contracts and to grant options for any purposes, and to
make such contracts and options binding on the trust and enforceable against any
property of the Trust Fund.

 

(h) Upon any terms, to borrow money from any person (including, to the extent
permitted by applicable law, the Trustee in its individual capacity) and to
pledge assets of the Trust Fund as security for repayment.

 

(i) To hold all or any part of the Trust Fund in cash and without obligation to
pay or earn interest thereon.

 

(j) To hold assets in time or demand deposits (including deposits with the
Trustee in its individual capacity which pay a reasonable rate of interest).

 

(k) To employ agents, experts and counsel, to delegate discretionary powers to,
and rely upon information and advice furnished by, such agents, experts and
counsel and to pay their reasonable fees and disbursements.

 

(l) From time to time to register any property in the name of its nominee or in
its own name, or to hold it unregistered or in such form that title shall pass
by delivery or to cause the same to be deposited in a depository or clearing
corporation or system established to settle transfers of securities and to cause
such securities to be merged and held in bulk by the nominee of such depository
or clearing corporation or system.

 

  2.2.   Investment Directions and Guidelines.

 

(a) (1) Investment Directions Prior to a Change of Control.    Prior to a Change
of Control, in exercising its powers under Section 2.1 hereof, the Trustee shall
invest and reinvest the Trust Fund in

 

4



--------------------------------------------------------------------------------

accordance with the investment directions delivered to the Trustee in writing by
the Company. Provided, however, that the insurance policies listed on Schedule A
transferred to the Trustee as part of the Company’s initial contribution may not
be sold or otherwise disposed of or borrowed against without the written consent
of the Participant insured by any such policy. The Company shall be solely
responsible for providing such consent to the Trustee and giving direction to
the Trustee in respect thereto. The Company may from time to time prior to a
Change of Control substitute new investment directions in a writing signed by an
Authorized Officer of the Company. Until the Trustee receives new investment
directions, the Trustee may rely and shall be fully protected in relying on the
last investment directions it has received. The obligation to supply investment
directions shall be solely on the Company and, except as provided in Section
2.2(b), the Trustee shall have no obligation to invest the Trust Fund in the
absence of directions.

 

(2) Appointment of Investment Manager.    The Company may at any time direct the
Trustee to segregate all or a portion of the Trust Fund in a separate investment
account or accounts and may appoint one or more investment managers to direct
the investment and reinvestment of each such investment account or accounts. In
such event, the Company shall notify the Trustee in writing of the appointment
of each such investment manager. Thereafter, the Trustee shall make every sale
or investment with respect to such investment account as directed in writing by
the investment manager. It shall be the duty of the Trustee to act strictly in
accordance with each direction. The Trustee shall be under no duty to question
any such direction of the investment manager, to review any securities or other
property held in any such investment account or accounts acquired by it pursuant
to such directions or to make any recommendations to the investment managers
with respect to such securities or other property. The Trustee shall not be
liable or responsible for any loss resulting to the Trust Fund by reason of any
sale or purchase of an investment directed by an investment manager nor by
reason of the failure to take any action with respect to any investment which
was acquired pursuant to any such direction in the absence of further directions
of such investment manager. Notwithstanding anything in this Agreement to the
contrary, the Trustee shall be indemnified and saved harmless by the Company
from and against any and all personal liability to which the Trustee may be
subjected by carrying out any directions of an investment manager issued
pursuant hereto or for failure to act in the absence of directions of the
investment manager including all expenses reasonably incurred in its defense in
the event the Company fails to provide such defense; provided, however, the
Trustee shall not be indemnified if it participates knowingly in, or knowingly
undertakes to conceal, an act or omission of an investment manager, having
actual knowledge that such act or omission is a breach of a fiduciary duty;
provided further, however, that the Trustee shall not be deemed to have
knowingly undertaken to conceal an act or omission of an investment manager or
for failure to act in the absence of directions of an investment manager. The
Trustee may rely upon any order, certificate, notice, direction or other
documentary confirmation purporting to have been issued by the investment
manager which the Trustee believes to be genuine and to have been issued by the
investment manager. The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager until it receives
written notice thereof from the Company.

 

(b) Investments On and After a Change of Control.    On and after the occurrence
of a Change of Control (and prior to a Change of Control if the Company has not
delivered investment directions to the Trustee or there are no such investment
directions then in effect), in exercising its powers under Section 2.1 hereof,
the Trustee shall, consistent with the overall objective of the Trust Fund which
is the preservation of capital, invest and reinvest the Trust Fund in short-term
investments, including, without limitation, obligations issued or guaranteed by
the United States of America or any agency thereof, proportionate interests in
any such obligations held by any bank or trust company organized under the laws
of the United States of America or any state thereof as a custodian, commercial
paper rated A-l by Standard & Poors Corporation or P-1 by Moody’s Investment
Services, Master Notes of corporations with commercial paper ratings of A-l or
P-1, time or savings deposits and certificates of deposit; provided, however,
that any life insurance policies held in the Trust at the time of a Change of
Control or transferred to the Trust on or following a Change of Control because
of the Change of Control, in accordance with Section 3.3, shall

 

5



--------------------------------------------------------------------------------

continue to be held by the Trustee subsequent to the Change of Control and shall
not be sold or otherwise disposed of, and shall not be borrowed against, without
the written consent of the insured Participant. The plan actuary or other
actuarial firm described in Section 3.3 shall be solely responsible for
receiving such consents and giving directions to the Trustee in respect thereto.

 

3.   ACCOUNTS; CONTRIBUTIONS

 

  3.1.   Trust Fund Accounting.

 

(a) All contributions received by the Trustee and all other receipts of the
Trustee, whether by way of dividends, interest or otherwise for the account of
the Trust Fund, may be commingled, held, invested and, with all disbursements
therefrom, accounted for by the Trustee as a single fund. All recordkeeping or
valuation of the accounts of individual participants shall be the responsibility
of a recordkeeper (the “Recordkeeper”) appointed by the Company. The
Recordkeeper shall also perform such other functions as are specified in this
Agreement. The Company shall notify the Trustee of the identity of the
Recordkeeper upon the signing of this Agreement. Prior to a Change of Control,
the Company shall be solely responsible for the appointment of a substitute
Recordkeeper in the event that the Recordkeeper resigns or fails to perform its
duties hereunder. Following a Change of Control, the Trustee shall be
responsible for appointment of a Recordkeeper in the event that the Recordkeeper
resigns or fails to perform its duties hereunder, but, notwithstanding anything
in this Agreement to the contrary, the Trustee shall assume no liability
whatsoever on account of such appointment in good faith of a successor
Recordkeeper. The Trustee may rely conclusively on all information received from
the Recordkeeper.

 

(b) Subject to Section 3.4, the Company reserves the right to transfer to the
Trust Fund life insurance, retirement income or annuity policies or contracts on
or for the life of any Participant for whom an Account has been established
hereunder or to direct the Trustee to purchase any such policies or contracts on
or for the life of any such Participant out of the amounts to the credits of his
Account under the Plan. Any such policy or contract shall be an asset of the
Trust Fund subject to the claims of the Company’s creditors in the event of
Insolvency. The proceeds of any life insurance policy shall upon the death of
the insured Participant be credited to his Account under the applicable Plan and
shall be an additional source of funds for the payment of benefits, if any,
payable to his Beneficiary; provided, however, if the amount to the credit of a
deceased Participant’s Account exceeds the value of the benefits payable after
his death to his Beneficiary under the Plan, the Company may in its sole
discretion direct the Recordkeeper to distribute such excess to the Company.

 

  3.2.   Contributions by the Company.

 

(a) The Trustee shall receive from the Company such amounts in cash or other
property acceptable to the Trustee as the Company may from time to time
determine. The Trustee shall be under no obligation to collect any such
contribution. All responsibility for the determination of the amount, timing and
type of payments made to the Trustee, or otherwise establishing a funding policy
consistent with the objectives of the Plan shall be on the Company or its
designee.

 

(b) In addition to contributions made to the Trust pursuant to Section 3.2(a),
the Company may from time to time deliver to the Trustee such other amounts as
may be considered necessary or appropriate to provide for the payment of
expenses of the Trust.

 

  3.3   Contributions by the Company Upon a Change of Control.

 

Within 30 business days following the date of a Change of Control, the Company
shall transfer to the Trustee the ownership of any insurance policies owned by
the Company on the date of the Change of Control insuring the lives of
Participants under the Plan and intended to provide benefits to the
Beneficiaries

 

6



--------------------------------------------------------------------------------

of such Participants. If there is a Participant in the Plan at the time of a
Change of Control who is not covered by a life insurance contract owned by the
Company providing for the payment of the full amount payable under the Plan upon
the death of the Participant, the Company shall transfer to the Trustee, within
30 business days following the date of a Change of Control, an amount
actuarially determined to be necessary to provide such benefits under the Plan.
The Trustee shall not be required to collect or enforce such contribution. The
actuarial determination with respect to the amount to be transferred to the
Trust shall be made by the individual or organization then serving as the plan
actuary for the Newmont Mining Corporation Pension Plan. In the event that such
actuary fails or refuses to provide the necessary actuarial calculations as
above provided, the Trustee shall engage a nationally recognized actuarial
consulting firm to provide the calculation, which calculation shall be provided
in sufficient time for the Company to transfer the required amounts to the Trust
within 30 business days following the date of the Change of Control.

 

  3.4   Insurance Contracts.

 

(a) Procuring and Holding Contracts.    The Trustee, upon written direction of
the Company, shall pay from the Trust Fund such sums to such insurance company
or companies as the Company may direct for the purpose of procuring individual
or group annuity contracts or other insurance contracts. The Company shall
prepare, or cause to be prepared in such form as it shall prescribe, the
application for any insurance contract to be applied for. The Trustee shall
receive and hold in the Trust, subject to the provisions hereinafter set forth
in this Section 3.4, all insurance contracts obtained, the proceeds of any sale,
assignment or surrender of any such insurance contract, and any and all
dividends and other payments of any kind received with respect to any such
insurance contract.

 

(b) Exercising Rights Under Insurance Contracts.    The Trustee shall be the
complete and absolute owner of insurance contracts held in the Trust Fund,
provided that the Company (or following, a Change of Control, the plan actuary
or other actuarial firm described in Section 3.3) shall have the power, without
the consent of any other person, to exercise any and all of the rights, options
or privileges that belong to the Trustee as such absolute owner or that are
granted by the terms of any such insurance contract or by the terms of this
Agreement, and the Trustee shall not exercise any of the foregoing powers or
take any other action permitted by any such insurance contract other than upon
the written direction of the Company (or following a Change of Control, the plan
actuary or other actuarial firm described in Section 3.3). The Trustee shall
have no duty to exercise any such powers or to take any such action unless and
until it shall have received such direction. The Trustee, upon the written
direction of the Company (or following a Change of Control, the plan actuary or
other actuarial firm described in Section 3.3), shall deliver any insurance
contract held in the Trust to such person or persons as may be specified in the
direction.

 

(c) Payment of Premiums.    Upon the written direction of the Company (or
following a Change of Control, the plan actuary or other actuarial firm
described in Section 3.3), the Trustee shall pay from the Trust Fund premiums,
assessments, dues, charges and interest, if any, upon any insurance contract
held in the Trust fund. The Trustee shall have no duty to make any such payment
unless and until it shall have received such direction.

 

(d) Payments under Contract.    Any sums paid out by any insurance company under
the terms of an insurance contract held in the Trust Fund either to the Trustee,
or, in accordance with its direction, to any other person or persons designated
as payees in such insurance contract shall be a full and complete discharge of
the liability to pay such sums, and the insurance company shall have no
obligation to look to the disposition of any sums so paid. No insurance company
shall be required to look into the terms of this Agreement, or to question any
action of the Trustee or to see that any action of the Trustee is authorized by
the terms of this Agreement.

 

(e) Liability of Trustee; Indemnification.    Anything contained herein to the
contrary notwithstanding, to the extent permitted by law, neither the Trustee
nor The Bank of New York shall be liable for the refusal

 

7



--------------------------------------------------------------------------------

of any insurance company to issue or change any insurance contract or to take
any other action requested by the Trustee; for any assets invested in an
insurance contract at the direction of the Company (or following a Change of
Control, the plan actuary or other actuarial firm described in Section 3.3); for
the form, terms, genuineness, validity, sufficiency or effect of any insurance
contract held in the Trust Fund; for the act of any person or persons that may
render any such insurance contract null and void; for the failure of any
insurance company to pay the proceeds of any such insurance contract as and when
the same shall become due and payable; for any delay in payment resulting from
any provision contained in any such insurance contract nor for the fact that for
any reason whatsoever (other than the negligence or willful misconduct of the
Trustee or The Bank of New York, or the breach by the Trustee or The Bank of New
York of its fiduciary duties under applicable law), any insurance contract shall
lapse or otherwise become uncollectible. The Company hereby agrees to indemnify
the Trustee and The Bank of New York, as the case may be, and to hold each
harmless from and against any claim, liability, loss, damage or expense that may
be asserted against the Trustee or The Bank of New York by reason of any action
taken or omitted by the Trustee or The Bank of New York in connection with any
insurance contract at the written direction of the Company (or following a
Change of Control, the plan actuary or other person described in Section 3.3).

 

4.   PAYMENT OF BENEFITS

 

  4.1.   Payments Prior to a Change of Control.

 

Prior to a Change of Control, solely out of the Trust Fund and with no
obligation otherwise to make any payment, the Trustee shall make such payments
as shall be directed by the Company in writing. The Trustee may rely and shall
be fully protected in relying on such directions.

 

  4.2.   Payments On and After Change of Control.

 

On and after the occurrence of a Change of Control, in the event of the death of
a Participant, such Participant’s Beneficiary shall provide the Trustee with a
certified copy of the death certificate of the Participant (and, where the
Beneficiary is the legal representative of the estate of a Beneficiary who
survives the Participant but dies before all Benefits have been paid, a
certified copy of the death certificate of such Beneficiary), an inheritance tax
waiver and such other documents as the Trustee may require (including, without
limitation, certified copies of letters testamentary). Promptly upon receipt
thereof, the Trustee shall mail a copy of all such documentation to the Company.
The Trustee, solely out of the Trust Fund and with no obligation otherwise to
make any payment, shall, as soon as administratively practicable and in
conformity with the instructions set forth in the Payment Schedule, make
payments to such Beneficiary at the times and in the manner set forth in the
Payment Schedule last received by the Trustee with respect to such Participant
or Beneficiary. For this purpose, amounts payable pursuant to an insurance
policy held in the Trust directly to a Beneficiary shall be treated as having
been paid from the Trust Fund by the Trustee. The Trustee may rely and shall be
fully protected in relying on all documentation and other information provided
to it by the Company or the Administrator for all purposes under this Trust
Agreement as if the Plan were deemed funded and the Company and the
Administrator were “named fiduciaries” as such term is defined in ERISA.
Further, in the event that the Trustee believes that further information is
required or appropriate in performing its duties under this Section 4.2, it may
consult with the Recordkeeper and may conclusively rely upon any information or
advice received from the Recordkeeper.

 

  4.3.   Payments in the Event of a Final Determination.

 

(a) Notwithstanding anything contained in Section 4 of this Trust Agreement to
the contrary, if at any time (i) a Final Determination is made that the income
of the Trust Fund is taxable to the Trust as an entity and not to the Company,
or (ii) if a tax, as a result of a Final Determination, is payable by one or
more Participants in respect of any interest in the Trust Fund prior to payment
of such interest to such Participant or Participants, then, (x) in case of the
occurrence of the event described in clause (i), the Trust shall

 

8



--------------------------------------------------------------------------------

terminate and the assets thereof shall be paid to the Company, (y) in the event
of the occurrence of the event described in clause (ii) the Trustee, solely out
of the Trust Fund and with no obligation otherwise to make any payment, shall
pay to the affected Participant the amount of the tax so payable, and (z) in the
event of the occurrence of the events described in both clauses (i) and (ii),
the Trustee shall first pay to the affected Participant or Participants the
amount of tax so payable, and then the Trust shall terminate and the remaining
assets thereof shall be paid to the Company. Notwithstanding any other provision
of this Trust Agreement, if any amounts held in the Trust are found in a Final
Determination to have been includable in gross income of a Participant prior to
payment of such amounts from the Trust, the Trustee shall, as soon as
practicable, pay such amounts to such Participant. For purposes of this Section
4.3, the Trustee shall be entitled to rely on an affidavit from a Participant
(substantially in the form annexed hereto as Exhibit B) to the effect that a
Final Determination described in clause (ii) above has occurred.

 

(b) The Company shall undertake at its sole expense to defend any tax claims
described herein which are asserted by the Internal Revenue Service against any
Participant or Beneficiary, including attorney fees and costs of appeal, and
shall have the sole authority to determine whether or not to appeal any
determination made by the Service or by a lower court. The Company also agrees
to reimburse any Participant or Beneficiary for any interest or penalties in
respect of tax claims hereunder upon receipt of documentation of same. Any
distribution from the Fund to a Participant or Beneficiary under this Section 4
shall be applied in accordance with the provisions of the Plan to reduce Company
liabilities to such Participant and/or Beneficiary under the Plan; provided,
however, that in no event shall any Participant or Beneficiary have any
obligation to return all or any part of such distribution to the Company if such
distribution exceeds benefits payable under a Plan.

 

  4.4.   Rules Governing Payments.

 

The Trustee shall not make any payments to Participants or Beneficiaries from
the Trust Fund except as provided in Sections 4.1, 4.2 or 4.3 even though it may
be informed from another source that payments are due under the Plan. The
Trustee shall have no duty to determine the propriety or amount of such payments
or the rights of any person in the Trust Fund. The Company shall on a timely
basis provide the Trustee with written instructions for the reporting and
withholding of any federal, state and local taxes that may be required to be
reported and withheld with respect to any amount paid under Section 4.1, 4.2 or
4.3, and the Trustee shall comply with such written instructions and shall pay
any taxes withheld to the appropriate taxing authorities. The Trustee may rely
conclusively (and shall be fully protected in such reliance) on the written
instructions of the Company as to all tax reporting and withholding
requirements.

 

  4.5.   Payment Schedules.

 

Upon the execution of this Trust Agreement, the Company shall deliver to the
Trustee a list of current Participants substantially in the form of Exhibit A
and the initial Payment Schedules substantially in the form of Exhibit A-1. The
Company may from time to time add additional Payment Schedules to the Trust
Agreement and may from time to time amend the Payment Schedules then in effect
or substitute new Payment Schedules without the written consent of the
Participant or Participants to whom such Payment Schedules relate; provided,
however, that following a Change of Control the Company shall not have the power
to add or substitute Payment Schedules nor may the Company amend a Payment
Schedule without the written consent of the Participant to whom such Payment
Schedule relates. The Trustee may rely and shall be fully protected in relying
on the contents of a Payment Schedule for all purposes under this Trust
Agreement without inquiry until it receives an amendment thereto or a new
Payment Schedule in substitution thereof to the extent permitted hereunder.

 

  4.6.   Designation of Beneficiaries.

 

At the time that the Company first submits a Payment Schedule with respect to a
Participant, it shall ascertain from such Participant the identity of such
Participant’s Beneficiary and shall identify such

 

9



--------------------------------------------------------------------------------

Beneficiary on the initial Payment Schedule submitted to the Trustee with
respect to such Participant. In submitting a Payment Schedule with a Beneficiary
designated thereon, the Company shall be deemed to certify that such designation
accurately reflects the Participant’s instructions to the Company. A Participant
may revoke or change a Beneficiary designation pursuant to the applicable
provisions of the Plan. It shall be the responsibility of the Administrator to
inform the Trustee with respect to any changes of Beneficiary. The Trustee may
rely and shall be fully protected in relying on the Beneficiary designation
certified to the Trustee by Administrator as the Beneficiary designation in
effect at the time of the Participant’s death. Notwithstanding the foregoing,
the Company may transfer to the Trust, or may cause the Trustee to purchase for
the Trust, life insurance policies under which the Participant has the right to
designate a beneficiary of some portion of all of the proceeds payable upon the
death of the Participant. In such a case, the life insurance proceeds shall be
paid directly by the insurance company to the beneficiary designated by the
Participant in the amounts authorized by the Company and such payment shall
discharge the obligation of the Trust with respect to the payment of amounts
payable upon the death of the Participant under the provisions of the Plan, and
the Trustee shall have no responsibility or liability in respect to the
designation of a Beneficiary.

 

  4.7.   Company’s Continuing Obligations.

 

Notwithstanding any provisions of this Trust Agreement to the contrary, the
Company shall remain obligated to pay the Benefits under the Plan. Nothing in
this Trust Agreement shall relieve the Company of its liabilities to pay the
Benefits except to the extent such liabilities are met by the application of
Trust Fund assets, including for this purpose the payment of insurance proceeds
pursuant to a life insurance policy held in the Trust directly to a Beneficiary
of a Participant.

 

  4.8.   Excess Amounts.

 

After all of the Benefits have been paid in full, the Trust shall terminate and,
after the payment of any unpaid expenses, the assets of the Trust Fund (if any)
shall be transferred to the Company.

 

  4.9.   Company’s Intent.

 

It is the intention of the Company to have the Trust Fund satisfy the Company’s
legal liability under the Plan, and to have the balance, if any, in the Trust
Fund revert to the Company after all of the Company’s legal liabilities with
respect to Benefits under the Plan have been met. The Company, therefore, agrees
that all income, deductions and credits of the Trust Fund belong to it as owner
for income tax purposes and will be included on the Company’s income tax
returns.

 

5.   CONCERNING THE TRUSTEE

 

  5.1.   Notices to the Trustee.

 

The Trustee may rely on the authenticity, truth and accuracy of, and will be
fully protected in acting upon:

 

(a) any notice, direction, certification, approval or other writing of the
Company, if evidenced by an instrument signed in the name of the Company by an
Authorized Officer; and

 

(b) any copy of a resolution of the Board of Directors of the Company, if
certified by the Secretary or an Assistant Secretary of the Company under its
corporate seal; or

 

(c) any notice, direction, certification, approval or other writing, oral or
other transmitted form of instruction received by the Trustee and believed by it
to be genuine and to be sent by or on behalf of the Administrator.

 

10



--------------------------------------------------------------------------------

  5.2.   Expenses of the Trust Fund.

 

The Trustee is authorized to pay out of the Trust Fund: (a) all brokerage fees
and transfer tax expenses and other expenses incurred in connection with the
sale or purchase of investments; (b) all real and personal property taxes,
income taxes and other taxes of any kind at any time levied or assessed under
any present or future law upon, or with respect to, the Trust Fund or any
property included in the Trust Fund; (c) the Trustee’s compensation and expenses
as provided in Section 5.3 hereof; and (d) all other expenses of administering
the Trust, unless promptly paid to the Trustee by the Company.

 

  5.3.   Compensation of the Trustee.

 

The Company will pay to the Trustee such compensation for its services as set
forth on Exhibit C as from time to time amended by the Company and the Trustee
and will reimburse the Trustee for all expenses (including reasonable attorneys’
fees) incurred by the Trustee in the administration of the Trust. If not
promptly paid on request, the Trustee may charge such fees and expenses to and
pay the same from the Trust Fund. The compensation and expenses of the Trustee
shall constitute a lien on the Trust Fund.

 

  5.4.   Limitation of Liability.

 

The Trustee shall not be liable for any Losses (as defined below) or action
taken or omitted or for any loss or injury resulting from its actions or its
performance or lack of performance of its duties hereunder in the absence of its
fraud, negligence, willful misconduct or breach of its fiduciary duties under
applicable law. In no event shall the Trustee be liable (i) for acting in
accordance with instructions from the Company, the Administrator, the
Recordkeeper or the plan actuary or actuarial firm described in Section 3.3,
(ii) for special, consequential or punitive damages, or (iii) for any Losses due
to forces beyond the control of the Trustee, including without limitation
strikes, work stoppages, acts of war or terrorism, insurrection, revolution,
nuclear or natural catastrophes or acts of God, the insolvency of any
non-affiliated party, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services.

 

  5.5.   Protection of the Trustee.

 

The Company shall pay and shall protect, indemnify and save harmless the Trustee
and its officers, employees and agents from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses (including, without limitation, attorneys’
fees and expenses) of any nature (collectively, “Losses”) arising from or
relating to any action or any failure to act by the Trustee, its officers,
employees and agents or the transactions contemplated by this Trust Agreement,
including, but not limited to, any claim made by a Participant or his
Beneficiary with respect to payments made or to be made by the Trustee, any
claim made by the Company or its successor, whether pursuant to a sale of
assets, merger, consolidation, liquidation or otherwise, that this Trust
Agreement is invalid or ultra vires, except to the extent that any such Loss has
been determined by a final judgment of a court of competent jurisdiction to be
the result of fraud, negligence, willful misconduct of the Trustee, or the
breach by the Trustee of its fiduciary duties under applicable law. To the
extent that the Company has not fulfilled its obligations under the foregoing
provisions of this Section, the Trustee shall be reimbursed out of the assets of
the Trust Fund or may set up reasonable reserves for the payment of such
obligations. The Trustee assumes no obligation or responsibility with respect to
any action required by this Trust Agreement on the part of the Company, the
Administrator, the Recordkeeper or the plan actuary or actuarial firm described
in Section 3.3.

 

  5.6.   Duties of the Trustee.

 

The Trustee will be under no duties whatsoever, except such duties as are
specifically set forth as such in this Trust Agreement, and no implied covenant
or obligation will be read into this Trust Agreement

 

11



--------------------------------------------------------------------------------

against the Trustee. The Trustee will not be compelled to take any action toward
the execution or enforcement of the Trust or to prosecute or defend any suit in
respect thereof, unless indemnified to its satisfaction against loss, cost,
liability and expense; and the Trustee will be under no liability or obligation
to anyone with respect to any failure on the part of the Company, the
Administrator, the Recordkeeper or a Participant to perform any of their
respective obligations under the Plan. Nothing in this Trust Agreement shall be
construed as requiring the Trustee to make any payment in excess of the amounts
held in the Trust Fund at the time of such payment or otherwise to risk its own
funds.

 

  5.7.   Pricing Services.

 

To the extent that the Trustee provides values of, and pricing information with
respect to, securities, the Trustee is authorized to utilize generally
recognized pricing services (including brokers, dealers and market makers). The
Trustee shall not be liable or responsible for or be under any duty to inquire
into, nor be deemed to make any assurances or warranties with respect to, the
accuracy or completeness of such values or information, even if the Trustee, in
performing services for itself and others, including services similar to those
performed for the Company, receives different valuations of the same or similar
securities of the same issuer. In the event such services are unable to provide
a value of or pricing information with respect to securities and the Trustee,
nevertheless, provides values and pricing information, the Trustee shall so
advise the Company, but shall have no other obligation or liability with respect
to such valuation or pricing information.

 

  5.8.   Settlement of Accounts of the Trustee.

 

The Trustee shall keep or cause to be kept accurate and detailed accounts of all
investments, receipts, disbursements and other transactions hereunder. Such
accounts shall be open to inspection and audit at all reasonable times during
normal business hours by any person designated by the Company or the
Administrator. At least annually after the end of each Plan Year, the Trustee
shall file with the Company and the Administrator a written account, listing the
investments of the Trust Fund and any uninvested cash balance thereof, and
setting forth all receipts, disbursements, payments and other transactions
respecting the Trust Fund not included in any such previous account. Any
account, when approved by the Company and the Administrator, will be binding and
conclusive on the Company, the Administrator and all Participants, and the
Trustee will thereby be released and discharged from any liability or
accountability to the Company, the Administrator and all Participants with
respect to all matters set forth therein. Omission by the Company or the
Administrator to object in writing to any specific items in any such account
within sixty (60) days after its delivery will constitute approval of the
account by the Company and the Administrator. No other accounts or reports shall
be required to be given to the Company, the Administrator or a Participant
except as stated herein or except as otherwise agreed to in writing by the
Trustee. The Trustee shall not be required to file, and no Participant or
Beneficiary shall have right to compel, an accounting, judicial or otherwise, by
the Trustee.

 

  5.9.   Right to Judicial Settlement.

 

Nothing contained in this Trust Agreement shall be construed as depriving the
Trustee of the right to have a judicial settlement of its accounts, and upon any
proceeding for a judicial settlement of the Trustee’s accounts or for
instructions the only necessary parties thereto in addition to the Trustee shall
be the Company, in the case of a proceeding commenced prior to a Change of
Control, or the Company and the Participants to whom additional Benefits are
payable pursuant to a Payment Schedule then in effect (or, in the case of a
deceased Participant still entitled to Benefits from the Trust Fund, his
Beneficiary), in the case of a proceeding commenced on or after a Change of
Control.

 

  5.10.   Resignation or Removal of the Trustee.

 

The Trustee may at any time resign and may at any time be removed by the Company
upon sixty (60) days’ notice in writing; provided, however, that following a
Change of Control, the Company shall

 

12



--------------------------------------------------------------------------------

have the right to remove the Trustee only with the written consent of two-thirds
of the Participants to whom additional Benefits are payable pursuant to a
Payment Schedule then in effect. The Recordkeeper shall be solely responsible
for obtaining and tabulating such consents and the Trustee may rely conclusively
on information received from the Recordkeeper.

 

  5.11.   Appointment of Successor Trustee.

 

In the event of the resignation or removal of the Trustee, or in any other event
in which the Trustee ceases to act, a successor trustee may be appointed by the
Company by instrument in writing delivered to and accepted by the successor
trustee; provided, however, that following a Change of Control, the designation
of a successor trustee shall be approved in writing by two-thirds of the
Participants to whom additional Benefits are payable pursuant to a Payment
Schedule then in effect. The Recordkeeper shall be solely responsible for
obtaining and tabulating such approvals and the Trustee may rely conclusively on
information received from the Recordkeeper. Notice of such appointment and
approval, if applicable, will be given by the Recordkeeper to the retiring
trustee, and the successor trustee will deliver to the retiring trustee an
instrument in writing accepting such appointment. Notwithstanding the foregoing,
if no appointment and approval, if applicable, of a successor trustee is made by
the Company within a reasonable time after such a resignation, removal or other
event, any court of competent jurisdiction may appoint a successor trustee after
such notice, if any, solely to the Company and the retiring trustee, as such
court may deem suitable and proper.

 

In the event of such resignation, removal or other event, the retiring trustee
or its successors and assigns shall file with the Company a final account to
which the provisions of Section 5.8 hereof relating to annual accounts shall
apply.

 

In the event of the appointment of a successor trustee, such successor trustee
will succeed to all the right, title and estate of, and will be, the Trustee;
and the retiring trustee will after the settlement of its final account and the
receipt of any compensation or expenses due it, deliver the Trust Fund to the
successor trustee together with all such instruments of transfer, conveyance,
assignment and further assurance as the successor trustee may reasonably
require. The retiring trustee will retain a lien upon the Trust Fund to secure
all amounts due the retiring trustee pursuant to the provisions of this Trust
Agreement.

 

  5.12.   Merger or Consolidation of the Trustee.

 

Any corporation continuing as the result of any merger or resulting from any
consolidation to which merger or consolidation the Trustee is a party, or any
corporation to which substantially all the business and assets of the Trustee
may be transferred, will be deemed automatically to be continuing as the
Trustee.

 

  5.13.   Authorization of The Bank of New York.

 

(a) The Company hereby specifically authorizes that any of the Trustee’s powers,
duties, obligations and responsibilities under this Trust Agreement may be
performed or assumed, to the extent determined by the Trustee in its sole and
absolute discretion and without any further notice to the Company, by the
Trustee’s New York affiliate, The Bank of New York (“BNY (New York)”) or any
successor thereto. The Company agrees to be bound by all actions taken by BNY
(New York) pursuant to the preceding sentence to the same extent as if they were
taken by the Trustee. The Company further agrees that BNY (New York) shall be
entitled to all of the protections accorded to the Trustee under this Trust
Agreement, including but not limited to Section 5.4, and that the performance of
any action by BNY (New York) shall not enlarge the responsibilities of BNY (New
York) under this Trust Agreement beyond the responsibilities of the Trustee.
Without limiting the generality of the foregoing, BNY (New York) may perform
custodial functions, settlement of securities transactions, valuations and
accountings. If so advised in writing by the Trustee, the Company or any
investment manager shall provide investment directions to BNY (New York) rather
than to

 

13



--------------------------------------------------------------------------------

the Trustee. Following a Change of Control, and notwithstanding anything in this
Trust Agreement to the contrary, BNY (New York) shall be solely responsible for
the investment and reinvestment of the Trust Fund pursuant to Section 2.2(b) and
the Trustee shall have no power, duty or authority for such investment or
reinvestment except pursuant to the direction of BNY (New York). Subject to
applicable law and the instruments governing such trust funds, the Trust Fund
may be invested in any common, collective or commingled trust fund established
or maintained by BNY (New York) or any of its affiliates as the same may have
heretofore or may hereafter be established or amended and may also be invested
in time or demand deposits of BNY (New York) (including deposits with BNY (New
York) in its individual capacity which pay a reasonable rate of interest). The
power to borrow from the Trustee pursuant to Section 2.1(h) shall also be
applicable to the same extent to BNY (New York).

 

(b) BNY (New York), its officers, employees and agents shall be protected,
indemnified and saved harmless from any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, damages, costs
and expenses (including without limitation, attorneys’ fees and penalties to the
same extent as the Trustee, its officers and agents are protected under Section
5.5 except to the extent that such losses, liabilities, actions, suits,
judgments, demands, damages, costs or expenses have been determined by a final
judgment of a court of competent jurisdiction to be the result of the fraud,
negligence or willful misconduct of BNY (New York) or the breach by BNY (New
York) of its fiduciary duties under applicable law, (or the fraud, negligence,
willful misconduct or breach of fiduciary duty under applicable law by both the
Trustee and BNY (New York)). To the extent that the Company has not fulfilled
its obligations under the preceding sentence, BNY (New York) shall be reimbursed
out of the assets of the Trust Fund and either the Trustee or BNY (New York) may
set up reasonable reserves for the payment of such obligations. BNY (New York)
assumes no obligation or responsibility with respect to any action required by
this Trust Agreement on the part of the Company or the Administrator.

 

(c) Notwithstanding any provision of Section 5.13 to the contrary, unless
another procedure is specified in advance in writing by the Trustee, all notices
in respect of a Change of Control or of insolvency pursuant to Section 6.3 and
any Payment Schedules, Termination Affidavits, affidavits with respect to a
Final Determination and changes or revocations of Beneficiary designations shall
only be sent to the Trustee (and not to BNY (New York)) and shall not be
effective unless and until received by the Trustee.

 

6.   ENFORCEMENT; CHANGE OF CONTROL; CREDITORS

 

  6.1.   Enforcement of Trust Agreement and Legal Proceedings.

 

The Company shall have the right to enforce any provision of this Trust
Agreement, and on or after a Change of Control, any Participant (or if such
Participant is deceased, his Beneficiary) shall have the right as a beneficiary
of the Trust to enforce any provision of this Trust Agreement that affects the
right, title and interest of such Participant in the Trust. Except as otherwise
provided in Sections 5.8 and 5.9 hereof, in any action or proceeding affecting
the Trust, the only necessary parties shall be the Company, the Trustee and the
Participants with an interest in the Trust Fund and, except as otherwise
required by applicable law, no other person shall be entitled to any notice or
service of process. Any judgment entered in such an action or proceeding shall,
to the maximum extent permitted by applicable law, be binding and conclusive on
all persons having or claiming to have any interest in the Trust.

 

  6.2.   Change of Control.

 

A “Change of Control” means any of the following events or circumstances with
respect to either Newmont USA Limited or Newmont Mining Corporation, the
ultimate parent of Newmont USA Limited, and for purposes of the following
definition the “Company” shall mean both Newmont Mining Corporation, or any
successor thereto, and Newmont USA Limited:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of

 

14



--------------------------------------------------------------------------------

beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of subsection (c) of this Section; or

 

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors of the Company; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

 

(c) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Common Stock and Outstanding Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing definition, (i) no Change of Control shall be
deemed to have occurred for purposes of this Trust Agreement unless and until
the Trustee has actual knowledge from a Reliable Source, not including a
Participant, of such Change of Control, and (ii) the Trustee shall not be deemed
to have actual knowledge of any Change of Control as defined in Section 6.2
until it has received a report signed by a majority of the board of directors
referred to in such Section indicating that they have not approved of the change
in the composition of the board of directors referred to in such Section.

 

15



--------------------------------------------------------------------------------

  6.3.   Insolvency of the Company.

 

(a) If at any time (i) the Company or a person claiming to be a creditor of the
Company alleges in writing to the Trustee that the Company has become Insolvent,
(ii) the Trustee is served with any order, process or paper from which it
appears that an allegation to the effect that the Company is Insolvent has been
made in a judicial proceeding or (iii) the Trustee has actual knowledge of a
current report or statement from a nationally recognized credit reporting agency
or from a Reliable Source to the effect that the Company is Insolvent, the
Trustee shall discontinue payment of Benefits under this Trust Agreement, shall
hold the Trust Fund for the benefit of the Company’s creditors, and shall resume
payment of Benefits under this Trust Agreement in accordance with Section 4
hereof only upon receipt of an order of a court of competent jurisdiction
requiring such payment or if the Trustee has actual knowledge of a current
report or statement from a nationally recognized credit reporting agency or
other Reliable Source (other than a Reliable Source described in clause (iii) of
the definition thereof) to the effect that the Company is not Insolvent;
provided, however, that in the event that payment of Benefits was discontinued
by reason of a court order or injunction, the Trustee shall resume payment of
Benefits only upon receipt of an order of a court of competent jurisdiction
requiring such payment. The Company and its Chief Executive Officer shall be
obligated to give the Trustee prompt written notice in the event that the
Company becomes Insolvent. The Trustee shall not be liable to anyone in the
event Benefits are discontinued pursuant to this Section 6.3.

 

(b) If the Trustee discontinues payment of Benefits pursuant to Section 6.3(a)
and subsequently resumes such payment, the first payment to a Participant
following such discontinuance shall include an aggregate amount equal to the
difference between the payments which would have been made to such Participant
under this Trust Agreement but for Section 6.3(a) and the aggregate payments
actually made to such Participant by the Company (as certified to the Trustee by
the Participant in writing and confirmed by the Recordkeeper) during any such
period of discontinuance, plus interest on such amount at a rate equivalent to
the net rate of return earned by the Trust Fund during the period of such
discontinuance, as determined by the Recordkeeper.

 

(c) In the event that at any time any amount is paid from the Trust Fund to
creditors of the Company, the Company shall upon demand by the Trustee deposit
into the Trust Fund a sum equal to the amount paid by the Trust Fund to such
creditors. The Trustee shall be under no obligation to collect any such deposit.

 

7.   AMENDMENT AND TERMINATION

 

  7.1.   Amendment.

 

(a) Prior to the occurrence of a Change of Control, the Company may from time to
time amend in writing, in whole or in part, any or all of the provisions of this
Trust Agreement with the written consent of the Trustee.

 

(b) At any time upon or after the occurrence of a Change of Control, the Company
may from time to time amend in writing, in whole or in part, any or all of the
provisions of this Trust Agreement with the written consent of the Trustee and
two-thirds of the Participants to whom additional Benefits are payable pursuant
to a Payment Schedule then in effect. The Recordkeeper shall be solely
responsible for obtaining and tabulating such consents and the Trustee may rely
conclusively on information received from the Recordkeeper. In addition, the
Trust Agreement may be amended by the Company at any time with the written
consent of the Trustee, but only to the extent such amendment is required by law
or is necessary or desirable to prevent adverse tax consequences to
Participants. In the event that the Company proposes to adopt an amendment to
the Trust Agreement pursuant to the preceding sentence, the Company shall
provide the Trustee with an opinion of counsel reasonable acceptable to the
Trustee to the effect that such amendment is required by law or is necessary or
desirable to prevent adverse tax consequences to Participants. The Trustee may
rely and shall be fully protected in relying on such opinion without inquiry.

 

16



--------------------------------------------------------------------------------

  7.2.   Termination.

 

(a) Prior to a Change of Control, the Company may revoke and terminate the Trust
at any time, in its sole discretion, without the approval of any Participant,
upon notice in writing to the Trustee. As soon as practicable following the
Trustee’s receipt of such notice, the Trustee shall settle its final accounts in
accordance with Section 5.8 hereof and, after the receipt of any unpaid fees and
expenses, shall distribute the balance of the Trust Fund as directed by the
Company.

 

(b) Following a Change of Control the Trust shall terminate after the Trustee
shall have made all payments required by Section 4, and, after the Trustee’s
final accounts have been settled in accordance with Section 5.8 hereof and after
the receipt of any unpaid fees and expenses, the Trustee shall distribute the
balance of the Trust Fund as directed by the Company.

 

8.   MISCELLANEOUS PROVISIONS

 

  8.1.   Successors.

 

This Trust Agreement shall be binding upon and inure to the benefit of the
Company and the Trustee and their respective successors and assigns.

 

  8.2.   Nonalienation.

 

Except insofar as applicable law may otherwise require, (a) no amount payable to
or in respect of any Participant at any time under the Trust shall be subject in
any manner to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, and any
attempt to so alienate, sell, transfer, assign, pledge, attach, charge or
otherwise encumber any such amount, whether presently or thereafter payable,
shall be void; and (b) the Trust Fund shall in no manner be liable for or
subject to the debts or liabilities of any Participant.

 

  8.3.   Communications.

 

(a) Communications to the Company shall be addressed to the Company at Newmont
USA Limited, 1700 Lincoln Street, Denver, Colorado 80203, Attn: Secretary,
provided, however, that upon the Company’s written request, such communications
shall be sent to such other address as the Company may specify.

 

(b) Communications to the Trustee shall be addressed to the Trustee at BNY
Western Trust Company, 700 South Flower Street, Suite 200, Los Angeles,
California 90017-4104, Attn: A. Daniel D’Ambrosio; provided, however, that upon
the Trustee’s written request, such communications shall be sent to such other
address as the Trustee may specify.

 

(c) No communication shall be binding on the Trustee until it is received by the
officer of the Trustee having primary responsibility for this Trust, and no
communication shall be binding on the Company until it is received by the
Company.

 

  8.4.   Headings.

 

Titles to the Sections of this Trust Agreement are included for convenience only
and shall not control the meaning or interpretation of any provision of this
Trust Agreement.

 

  8.5.   Third Parties.

 

A third party dealing with the Trustee shall not be required to make inquiry as
to the authority of the Trustee to take any action nor be under any obligation
to follow the proper application by the Trustee of the

 

17



--------------------------------------------------------------------------------

proceeds of sale of any property sold by the Trustee or to inquire into the
validity or propriety of any act of the Trustee.

 

  8.6.   Governing Law; Jurisdiction; Certain Waivers.

 

(a) This Trust Agreement shall be interpreted and construed in accordance with
the internal substantive laws (and not the choice of law rules) of the State of
New York. All actions and proceedings brought by the Trustee relating to or
arising from, directly or indirectly, this Agreement may be litigated in courts
located within the State of New York. The Company hereby submits to the personal
jurisdiction of such courts; hereby waives personal service of process upon it
and consents that any such service of process may be made by certified or
registered mail, return receipt requested, directed to the Company at its
address last specified for notices hereunder, and service so made shall be
deemed completed five (5) days after the same shall have been so mailed; and
hereby waives the right to a trial by jury in any action or proceeding with the
Trustee. All actions and proceedings brought by the Company against the Trustee
relating to or arising from, directly or indirectly, this Trust Agreement shall
be litigated only in courts located within the State of New York.

 

(b) To the extent that, in any jurisdiction, the Company has or hereafter may
acquire, or is or hereafter may be entitled to claim, for itself or its assets,
immunity (sovereign or otherwise) from suit, execution, attachment (before or
after judgment) or any other legal process, the Company irrevocably agrees not
to claim, and hereby waives, such immunity. The invalidity, illegality or
unenforceability of any provision of this Trust Agreement shall in no way affect
the validity, legality or enforceability of any other provision; and if any
provision is held to be unenforceable as a matter of law, the other provisions
shall not be affected thereby and shall remain in full force and effect.

 

(c) The Company agrees that by the establishment of this Trust it hereby
foregoes any judicial review of the benefits payable to any persons hereunder.
If a dispute arises as to the amounts or timing of any such benefits or the
persons entitled thereto under the Plan or this Agreement, the Company agrees
that such dispute shall be resolved by binding arbitration proceedings initiated
in accordance with the rules of the American Arbitration Association and that
the results of such proceedings shall be conclusive and shall not be subject to
judicial review. It is expressly understood that pending the resolution of any
such dispute payment of benefits shall be made and continued (except in the
event of the Company’s insolvency) by the Trustee and that the Trustee shall
have no liability with respect to such payments. The Company also agrees to pay
the entire cost of any arbitration or legal proceeding including the legal fees
of the Trustee and the Plan Participant or the Beneficiary of any deceased Plan
Participant regardless of the outcome of any such proceeding and until so paid
the expenses thereof shall be a charge on and lien against the Fund.

 

  8.7.   Adverse Tax Consequences.

 

The Company and not the Trustee shall bear the responsibility, if any, in the
event that this Trust Agreement gives rise to adverse tax consequences to any
Participant, Beneficiary or the Company.

 

  8.8.   Counterparts.

 

This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed to be the original although the others shall not be
produced.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

 

       

NEWMONT USA LIMITED

            By:  

/s/    BRITT D. BANKS

       

--------------------------------------------------------------------------------

               

Britt D. Banks

Vice President, General Counsel and Secretary

Attest:

           

/s/    ARDIS YOUNG

--------------------------------------------------------------------------------

           

Ardis Young

Assistant Secretary

                       

BNY WESTERN TRUST COMPANY,

as TRUSTEE

            By:  

/s/    KEITH N. KUHN

       

--------------------------------------------------------------------------------

Attest:

         

Keith N. Kuhn

Chairman and CEO

/s/    DANIEL D’ AMBROSIO

--------------------------------------------------------------------------------

           

Daniel D’ Ambrosio

Vice President

           

 

19



--------------------------------------------------------------------------------

STATE OF COLORADO

  )          )    ss.:

COUNTY OF DENVER

  )     

 

On this 29th day of May, 2003, before me personally came Britt D. Banks, to me
known, who, being by me duly sworn, said that he\she resides at 1700 Lincoln
Street, Denver, CO that he is a Vice President, General Counsel and Secretary of
Newmont USA Limited, the corporation described in and which executed the
foregoing instrument; that he\she knows the seal of said corporation; that the
seal affixed to said instrument is such corporate seal; that it was so affixed
by order of the Board of Directors of said corporation; and that he\she signed
his\her name thereto by like order.

 

    

/s/    KIMBERLY L. WISE

--------------------------------------------------------------------------------

     Notary Public          Commission Expires:   October 7, 2005         

--------------------------------------------------------------------------------

 

 

STATE OF

  )          )    ss.:

COUNTY OF

  )     

 

On this 2nd day of July, 2003, before me personally came Keith N. Kuhn, to me
known, who, being by me duly sworn, said that he\she resides at 7005 Flaner,
#200, LA, CA, that he is a Chairman and CEO of BNY WESTERN TRUST COMPANY, the
corporation described in and which executed the foregoing instrument; that
he\she knows the seal of said corporation; that the seal affixed to said
instrument is such corporate seal; that it was so affixed by order of the Board
of Directors of said corporation; and that he\she signed his\her name thereto by
like order.

 

 

    

/s/    STEVEN JAMES GAGUONE

--------------------------------------------------------------------------------

     Notary Public          Commission Expires:   03-30-07         

--------------------------------------------------------------------------------

 

20



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF LIST OF PARTICIPANTS

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides the following list of Participants in the Plan:

 

I. Participants who are insured by life insurance policies transferred to the
Trust by the Company and as to whom insurance proceeds will be payable upon
their death to the Trustee to be distributed from the Participant’s account to
the Participant’s Beneficiary, which shall be the estate of the Participant:

 

  1.   Robert Boyce

  2.   Peter Crescenzo

  3.   Edward Fontaine

  4.   Leonard Harris

  5.   Richard Leather

  6.   Gordon Parker

  7.   John Parry

  8.   Thomas Philip

  9.   David Ridinger

  10.   Timothy Schmitt

  11.   Harry Van Benschoten

  12.   John Yannopoulos

 

II. Participants whose estates are entitled to receive a payment of $10,000 upon
written notice to the Company of their death:

 

  1.   Roger Adams

  2.   Robert Beebe

  3.   Graham Clark, Jr.

  4.   Jack Gordon

  5.   Christopher Hardesty

  6.   James Hill

  7.   John Johnson

  8.   Robert Miller

  9.   Ronald Vance

 

 

Dated:                             , 2003

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

 

1



--------------------------------------------------------------------------------

Exhibit A-1

 

 

FORM OF PAYMENT SCHEDULE

                        , 200    

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

 

NAME OF PARTICIPANT:

       

--------------------------------------------------------------------------------

ADDRESS:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

SOCIAL SECURITY NUMBER:

       

--------------------------------------------------------------------------------

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

       

--------------------------------------------------------------------------------

Dated:                         , 200    

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature

 

 

1



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF AFFIDAVIT WITH RESPECT TO FINAL DETERMINATION

 

--------------------------------------------------------------------------------

 

 

I,                                              , under penalties of perjury, do
hereby solemnly swear (i) that I make this affidavit in order to induce BNY
Western Trust Company, as Trustee under the Trust Agreement, dated as of
February 1, 2003, between Newmont USA Limited (the “Company”) and BNY Western
Trust Company as Trustee, (the “Trust Agreement”), to pay me the benefits to
which I am entitled under such Trust Agreement, and (ii) that a Final
Determination (within the meaning of Sections 1.1(i) and 4.3 of the Trust
Agreement) has occurred with respect to my interest in the Trust Fund on
                                             .

 

 

--------------------------------------------------------------------------------

Participant’s Signature

 

STATE OF

  )          )    ss.:

COUNTY OF

  )     

 

 

On this              day of                     , 200    , before me personally
came                                              , to me known, who, being by
me duly sworn, said that he resides at                                         
     and that the statements herein are all true and correct.

 

--------------------------------------------------------------------------------

Notary Public

Commission Expires:

 

 

1



--------------------------------------------------------------------------------

Exhibit C

 

TRUSTEE’S FEE SCHEDULE



--------------------------------------------------------------------------------

Schedule A

 

 

List of Property Transferred

to Trustee Initial Contribution

 

I.   Cash – $90,000

 

II.   Insurance Policies:

 

    

Insurance Company

--------------------------------------------------------------------------------

   Policy No.


--------------------------------------------------------------------------------

  

Insured

--------------------------------------------------------------------------------

(a)

   Northwestern Mutual Life Insurance Company    9696248    Robert F. Boyce

(b)

   Northwestern Mutual Life Insurance Company    9699553    Peter J. Crescenzo

(c)

   Northwestern Mutual Life Insurance Company    9704773    Edward P. Fontaine

(d)

   Northwestern Mutual Life Insurance Company    9698803    Leonard Harris

(e)

   Northwestern Mutual Life Insurance Company    9696518    Richard B. Leather

(f)

   Northwestern Mutual Life Insurance Company    9697551    Gordon R. Parker

(g)

   Northwestern Mutual Life Insurance Company    9696597    John R. Parry

(h)

   Northwestern Mutual Life Insurance Company    9716617    Thomas P. Philip

(i)

   Northwestern Mutual Life Insurance Company    9697508    David C. Ridinger

(j)

   Northwestern Mutual Life Insurance Company    9698876    Timothy J. Schmitt

(k)

   Northwestern Mutual Life Insurance Company    9697670    Harry Van Benschoten

(l)

   Northwestern Mutual Life Insurance Company    9696448    John C. Yannopoulos



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Robert F. Boyce

ADDRESS:

 

229 Aster Street

    Massapequa Park, NY 11762

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$294,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature

 



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Peter J. Crescenzo

ADDRESS:

 

P. O. Box 35775

    Tucson, AZ 85740

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$371,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature

 



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Edward P. Fontaine

ADDRESS:

 

211 Heights Road

    Ridgewood, NJ 07450

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$77,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Leonard Harris

ADDRESS:

 

9534 La Costa Lane

    Littleton, CO 80124

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$371,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Richard B. Leather

ADDRESS:

 

13 Polo Club Drive

    Denver, CO 80209

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$293,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Gordon R. Parker

ADDRESS:

 

456 Main Street

    Castle Rock, CO 80110

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$262,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  John R. Parry

ADDRESS:

 

160 Vine Street

    Denver, CO 80206

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$139,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Thomas R. Philip

ADDRESS:

 

6661 N. Calle Lomita

    Tucson, AZ 85704

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$332,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  David C. Ridinger

ADDRESS:

 

1221 E. Canada Vista Place

    Tucson, AZ 85737

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$385,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Timothy J. Schmitt

ADDRESS:

 

32 Silver Fox Circle

    Greenwood Village, CO 80121

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$411,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  Harry Van Benschoten

ADDRESS:

 

6581 Ridgewood Drive

    Naples, FL 34108

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$385,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature



--------------------------------------------------------------------------------

Exhibit A-1

 

FORM OF PAYMENT SCHEDULE

February 1, 2003

 

Pursuant to Section 4.5 of the Trust Agreement, dated as of February 1, 2003,
between Newmont USA Limited (the “Company”) and BNY Western Trust Company as
Trustee, the Company provides a Payment Schedule with respect to the following
Participant:

 

NAME OF PARTICIPANT:

  John C. Yannopoulos

ADDRESS:

 

43 Maple Avenue North

    Westport, CT 06880

SOCIAL SECURITY NUMBER:

 

###-##-####

AMOUNT OF DEATH BENEFIT PAYABLE FROM TRUST:

 

$385,000

Dated:                         , 2003

   

 

 

NEWMONT USA LIMITED

By:

       

--------------------------------------------------------------------------------

    Authorized Officer

 

THE PARTICIPANT MUST SIGN THE FOLLOWING CONSENT IF THIS IS AN AMENDMENT OR
SUBSTITUTION OF A PAYMENT SCHEDULE AFTER A CHANGE OF CONTROL

 

The undersigned Participant to whom this Payment Schedule relates consents to
the amendment of or substitution for the Payment Schedule heretofore on file
with the Trustee with respect to him, by the form set forth above.

 

Dated:                             , 200    

 

--------------------------------------------------------------------------------

Participant’s Signature